Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2018

                                      No. 04-18-00313-CR

                                      Jason Lee SALINAS,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-08-02923-DCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        Appellant’s brief was due August 1, 2018, but was not filed. Accordingly, on August 6,
2018, we advised appellant’s counsel by letter that the brief was past due and that counsel
should, within ten days of the date of the letter, respond by stating a reasonable explanation for
failing to timely file the brief and demonstrate that affirmative steps are being taken to file the
brief. The letter further advised that if counsel intended his response to act as a motion for
extension of time, it had to comply with Rule 10.5 of the Texas Rules of Appellate Procedure.
On August 16, 2018, appellant filed a response. Therein, counsel stated that he intended to file
an Anders brief by Monday, August 20, 2018, and inquired whether he should file a motion for
extension of time to file the brief. On August 20, 2018, appellant’s counsel filed an Anders brief.
However, the filing is deficient in several respects.

       First, appellant’s counsel did not file a motion for extension of time to file the brief.
Second, when filing an Anders brief, counsel is required to file a motion to withdraw as counsel
with that brief, and certify that he served a copy of the motion on appellant. See Anders v.
California, 386 U.S. 738 (1967). Third, counsel did not comply with Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014). That case holds that when counsel files an Anders brief, he must
not only inform the appellant of his right to review the record and file his own brief, he must
provide proof to the court that he provided appellant with a form for requesting the record and
explained to appellant the procedure for obtaining the record. See id. at 319.

       Accordingly, we ORDER counsel for appellant, on or before Friday, August 24, 2018,
to:
       1. File a motion for extension of time in this court. The motion must comply with Rule
          10.5 of the Texas Rules of Appellate Procedure.

       2. File a motion to withdraw in this court. Counsel must serve a copy of the motion to
          withdraw on appellant and certify to this court that he has done so.

       3. Provide proof to this court that he has provided appellant with a form for requesting
          the record and has explained to appellant the procedure for obtaining the record.

       We order the clerk of this court to serve a copy of this order on appellant, his counsel,
and the attorney for the State.

                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court